OPINION AND ORDER
A complaint was served upon the respondent by the Kentucky Bar Association charging that he has issued a check to a Louisville business in the amount of $100.00, which was returned marked “insufficient funds” which tended to bring the bench and bar into disrepute. Despite respondent’s agreement to make the check good, he did not do so.
The respondent did not answer the charges, and eventually he was found guilty by the Board of Governors who recommended that the penalty run concurrently with a two-year suspension from the practice of law, which was assessed against respondent on April 26, 1990, on similar charges occurring near the same time and that respondent be assessed the costs of this action.
Neither the respondent nor the Kentucky Bar Association has sought review of the findings and recommendations, and this *174court elects not to review the matter on its own motion pursuant to SCr 3.370(8).
Accordingly, the findings and recommendation of the Kentucky Bar Association are adopted.
It is hereby ordered that the respondent shall pay the costs of this action and that he be suspended from the practice of law in Kentucky for a period of two years, which shall run concurrently with the two-year suspension of respondent by opinion and order in case No. 90-SC-77-KB, entered the 26th day of April, 1990.
STEPHENS, C.J., and COMBS, GANT, LEIBSON, VANCE and WINTERSHEIMER, JJ., concur.
LAMBERT, J., not sitting.